UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4402



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TRAVIS LAMONE BETHEA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-847)


Submitted:   October 19, 2005          Decided:     November 15, 2005


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.     Jonathan S. Gasser,
Acting United States Attorney, Rose Mary Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Travis Lamone Bethea pled guilty to being a felon in

possession of a firearm, 18 U.S.C. §§ 922(g)(1), 924(e) (2000). He

was sentenced to 120 months of imprisonment.                On appeal, his

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), raising the issue of whether the court fully

complied with Fed. R. Crim. P. 11 in accepting Bethea’s guilty

plea, and whether Bethea was sentenced in violation of Blakely v.

Washington, 542 U.S. 296 (2004).        Although advised of his right to

do so, Bethea has not filed a supplemental pro se brief.

           Because Bethea did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error.            See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding that “plain

error analysis is the proper standard for review of forfeited error

in the Rule 11 context”).      Before a reviewing court may correct a

trial error to which there was no contemporaneous objection, three

factors must be shown: (1) there was error, (2) the error was

plain, and (3) the error affected substantial rights.           See United

States v. Olano, 507 U.S. 725, 732 (1993).         If these three factors

are satisfied, an appellate court should exercise its discretion to

correct   the   error   when   the    error   “‘seriously    affect[s]   the

fairness, integrity or public reputation of judicial proceedings.’”




                                     - 2 -
Id. at 736 (quoting United States v. Atkinson, 297 U.S. 157, 160

(1936)).

             We   have   reviewed   the   record   and   conclude    that   the

district court fully complied with Rule 11, with one exception. It

appears the court failed to inform Bethea of the Government’s right

to use his statements made under oath in a prosecution for perjury

or false statement.       See Fed. R. Crim. P. 11(b)(1)(A).           However,

after a full review of the record, we conclude that this omission

did not “‘seriously affect the fairness, integrity or public

reputation of judicial proceedings.’”          Olano, 507 U.S. at 736.

             Bethea also maintains that he was sentenced in violation

of his Sixth Amendment right to a jury trial under Blakely.

Because Bethea did not raise this issue in the district court, we

review for plain error.      See United States v. Hughes, 401 F.3d 540,

547 (4th Cir. 2005).       In United States v. Booker, 125 S. Ct. 738

(2005), the Supreme Court extended the holding of Blakely and held

that   the    mandatory    manner   in    which    the   federal    sentencing

guidelines required courts to impose sentencing enhancements based

on facts found by the court by a preponderance of the evidence

violated the Sixth Amendment.       125 S. Ct. at 746, 750 (Stevens, J.,

opinion of the Court).         The Court remedied the constitutional

violation by making the Guidelines advisory through the removal of

two statutory provisions that had rendered them mandatory.              Id. at

746 (Stevens, J., opinion of the Court); id. at 756-67 (Breyer, J.,


                                    - 3 -
opinion of the Court). In this case, Bethea negotiated a 120-month

sentence in exchange for the Government’s dismissal of count two of

the    indictment.      Because   Bethea     stipulated    to    a   particular

sentence,      and   received   that    exact   sentence,       we   find   that

resentencing is not warranted.          Cf. United States v. Silva, 413

F.3d 1283, 1284 (10th Cir. 2005) (holding that the district court

did not commit Booker error in sentencing the defendant to the

specific sentence bargained for in the plea agreement); United

States v. Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005) (stating

“[a] sentence imposed under a Rule 11(c)(1)(C) plea arises directly

from    the   agreement   itself,      not   from   the   Guidelines,”      and,

therefore, “[a]s Booker is concerned with sentences arising under

the Guidelines, it is inapplicable in this [Rule 11(c)(1)(C)]

situation.”).

              Pursuant to Anders, we have reviewed the record for

reversible error and found none.             We therefore affirm Bethea’s

conviction and sentence.        This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.            If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.             We dispense with oral

argument because the facts and legal contentions are adequately


                                    - 4 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 5 -